DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-10 are pending.
Claims 1-10 were amended.

Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the replacement drawing(s) submitted on 11/28/2020. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered. 
	
Specification

The disclosure was previously objected to for informalities. Applicant has successfully addressed these issues in the amendment filed on 11/28/2020. Accordingly, the objections to the specification have been withdrawn and the applicant's amendment to the specification has been entered.

Claim Objections
Claims 1, 4, and 6-10 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 11/28/2020. Accordingly, the objections to the claims have been withdrawn.

Claim Rejections - 35 USC § 112
Claim 8, 9, and 10 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 11/28/2020. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.
However, as amended:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said second drive rod". For the purposes of practicing compact prosecution, Examiner interprets the limitation as –said second drive structure--. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guohong (US 20180014656 A1), herein referred to as Guohong.
Regarding claim 1, Guohong discloses An efforts-saving lifting structure of foldable bed (foldable bed 10), applied on an ultra-thin foldable bed and arranged on a bed base, comprising a linkage structure (see figure 1 below) and a drive structure (driving mechanism 38a, 38b) for driving said linkage structure; said linkage structure comprises a first linkage structure including a first manual folding frame (second fixed sub-body portion 24b) and a first electric folding frame (second body portion 26b), and a second linkage structure including a second manual folding frame (first fixed sub-body portion 24a) and a second electric folding frame (first body portion 26a); said drive structure comprises a first drive structure (driving mechanism 38a) and a second drive structure (driving mechanism 38b) respectively connected to the first electric folding frame and the second electric folding frame of said foldable bed, wherein the first electric folding frame includes one section (see FIG 1-3.) and the second electric folding frame includes two sections (first and second articulable sub-body portions 28a and 28b); said drive structure 

    PNG
    media_image1.png
    415
    591
    media_image1.png
    Greyscale

Figure 1
Regarding claim 2, Guohong does not explicitly disclose when said ultra-thin foldable bed is flattened, the height of an upper surface of a bed frame from the bottom of bed-leg is less or equal to 10cm. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foldable bed of Guohong to have the claimed height since it has been held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
Regarding claim 3, Guohong discloses said bed frame of said ultra-thin foldable bed includes two folded ends distributed at two ends, one of the two folded ends includes the first manual folding frame at an inner end and the first electric folding frame at an outer end, the other one of the two folded ends includes the second manual folding frame and the second electric folding frame (folded ends are first frame portion 14a and second 14b, see FIG. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guohong, in view of Totemeier et al. (US 20180110665 A1), herein referred to as Totemeier.
Regarding claim 4, Guohong does not explicitly disclose said first electric folding frame pivoted to said first manual folding frame has one section; said linkage structure includes a first linkage crossbar, whose two ends are respectively fixed to first side linkage rods on both sides, one end of said first linkage rod is pivoted to a chassis crossbar of the bed base, the other end is pivoted to a mast of said first electric folding frame through an industrial wheel. Totemeier, however, discloses a double roller compact profile actuation system for an adjustable bed comprising arms 24 (first side linkage bars) pivotally coupled to a crossbar 20 (chassis crossbar) of the frame 10 (bed base) about hinges 26 where said arms 24 are connected through cross brace 23 (first 
Regarding claim 5, Guohong (in view of Totemeier) teaches said first linkage crossbar is seated above said chassis crossbar (Totemeier, see FIG. 3A, 4A, 5A). 
Regarding claim 6, Guohong (in view of Totemeier) teaches said drive structure includes a first driving motor and a first drive rod (Totemeier, actuator 21 comprises a motor and rod) connected with said first driving motor, said first driving motor is mounted on an end cross member of said bed base (Totemeier, see FIG. 4A and 4B), said first drive rod is pivoted to said first linkage crossbar.
Regarding claim 7, Guohong (in view of Totemeier) teaches said first drive rod is located at an intermediate position of said linkage crossbar (Totemeier, see FIG. 4A).
Regarding claim 8, Guohong (in view of Totemeier) teaches said second electric folding frame includes an outer electric folding frame (Guohong, sub-body portion 28b) and an inner electric folding frame (Guohong, sub-body portion 28a) pivoted to said second manual folding frame (Guohong, second fixed sub-body portion 24a), an outer end of said outer electric folding frame is pivoted to said bed base through a second linkage rod (Guohong, see figure 2 below), an inner end of said outer electric folding frame is pivoted to said inner electric folding frame (Guohong, see FIG. 3).

    PNG
    media_image2.png
    315
    477
    media_image2.png
    Greyscale

Figure 2
Regarding claim 9, Guohong (in view of Totemeier) teaches said second drive structure includes a vertical drive rod and a bent drive rod, one end of said vertical drive rod is connected to said second driving motor, the other end is connected to said bent drive rod, an outer end of said bent drive rod is pivoted to a middle part of a second linkage crossbar through a connected block (Totemeier, see figure 3 below). Examiner notes per figure 3 below bent drive rod is pivotally connected to vertical drive rod providing a bend and therefore meets the limitations of the claim.

    PNG
    media_image3.png
    722
    701
    media_image3.png
    Greyscale

Figure 3

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guohong, in view of Totemeier, and further in view of Bellingroth (US 20180132625 A1).
Regarding claim 10, Guohong (in view of Totemeier) does not explicitly teach an outer side of said outer electric folding frame at a certain distance from an end thereof is provided with an outer electric folding frame crossbar, said second linkage rod is disposed between two sides of said outer electric folding frame crossbar and corresponding to two side rods of said bed base.
Bellingroth, however, discloses a motorized bed comprising a footrest 12 further comprising a plurality of cross members where the footrest is rotatably connected to a frame body 18 about a pair of linkages where said pair of linkages are coupled to the footrest 12 between the ends of a cross member for the purpose of supporting a foldable mattress on a surface that can be raised. It would have been obvious to one of ordinary skill in the art before the effective filing date of  In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Response to Arguments
Applicant's arguments filed 11/28/2020 have been fully considered but they are not persuasive.  	With regards to the rejection of claim 1 under 35 U.S.C. §102(a)(1), applicant argues the following, “From FIGS. 1 and 2 of Guohong, and FIG. 1 of Totemeier, the linkage structure is placed in the bed base, not cover the bed base when the bed is flattened.” Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Examiner interprets the claim limitation “cover the bed base” in that the claimed structural elements provide an area by which said area covers the area defined by the perimeter of the bed base comprising first and second frame portions 14a and 14b. The limitations of the claim are therefore met under Guohong and the rejection of claim 1 stands.
With regards to the rejection of claim 9 under 35 U.S.C. §103, applicant argues the following, “It can be seen that the second leg 40 is pivotably connected to the first leg 36. Both the first leg 36 and the second leg 40 are direct, not bent. However, the bent drive rode in claim 9 is bent and is an integral part. Therefore, the first leg 36 and the second leg 40 of Totemeier is not equal to the bent drive rod in claim In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The structure taught by Guohong teaches the bent rod structure and the rejection of claim 9 therefore stands.
With regards to the rejection of claim 10 under 35 U.S.C. §103, applicant argues that Bellingroth does not disclose “said second linkage rod is disposed between two sides of said outer electric folding frame crossbar” and provides a figure showing the connection between said second linkage rod relative to said outer electric folding crossbar. Examiner respectfully disagrees. The figure relied upon for the argument provides further evidence of Bellingroth teaching the limitation since it shows the second linkage rods connected about a hinge below and between the ends of the outer electric folding frame crossbar. The face of the outer end of the outer electric folding frame can be seen in figure 5 below. 

    PNG
    media_image4.png
    710
    606
    media_image4.png
    Greyscale

Figure 4

Rejections of claims 2 and 3 under 35 U.S.C. §102 (a)(1) and 4-8 under 35 U.S.C. §103 stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses foldable beds relevant in scope and structure to the claimed invention. The art relied upon for the rejections presented includes Guohong, Totemeier, and Bellingroth.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/18/2021